Court of Appeals, State of Michigan

                                              ORDER
                                                                          Michael J. Talbot, C.J.
Southeast Michigan Surgical Hospital LLC v Allstate Ins Co                  Presid ing Judge

Docket No.    323425                                                      All Court of Appeals
                                                                            Judges
LC No.        11-015300-NF


               The Court orders that a special panel shall not be convened pursuant to MCR 7.215(1) to
resolve a conflict between this case and Bazzi Sentinel Ins Co, _ Mich App _ ; _ NW2d _
(20 16) (Docket No. 320518).




                                AUG 3 1 2016
                                       Date